Citation Nr: 1235137	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  09-02 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an extraschedular rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who is the appellant, served on active duty from October 1955 to July 1957.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  The transcript of the hearing is in the Veteran's file.

In December 2010, the Board remanded the issue of an initial compensable rating for bilateral hearing loss to afford the Veteran a new VA examination, which was subsequently conducted in January 2011.  No further action to ensure compliance with the Board's 2010 remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

In a decision in May 2012, the Board denied the claim for increase for hearing loss on a schedular basis and remanded the claim for an extraschedular rating.  After a review of the record, further development on the claim for increase on extraschedular basis is needed.  The claim is therefore REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

On VA examination in January 2011, the VA examiner stated that the Veteran's hearing loss would cause problems in employment.  The VA examiner did not qualify the level of impairment.  



In May 2012, the Board remanded the claim for increase for extraschedular consideration.  

In the Supplemental Statement of the Case in August 2012, the Agency of Original Jurisdiction determined that in absence of evidence of marked interference in employment, the claim need not be referred for extraschedular consideration. 

In September 2012 the Veteran's representative argued that that the Veteran's bilateral hearing loss, though not compensable under the rating schedule, would cause marked interference in employment.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (Lay evidence is one type of evidence that must be considered, if submitted, when a veteran's claim seeks disability benefits).  

As the evidence of record is unclear regarding the level of impairment of the Veteran's bilateral hearing loss in an employment setting, the Veteran should be accorded a new examination.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (providing, essentially, that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability on occupational functioning for 38 C.F.R. § 3.321(b)(1) purposes). 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA audiology examination to determine the current severity of the Veteran's bilateral hearing loss. 

The VA audiologist is asked to fully describe the functional effects that would be caused by the Veteran's hearing loss in an employment situation, specifically, whether the current level of hearing loss would result in marked interference in employment. 



2.  After the above development is completed, adjudicate the claim for increase for bilateral hearing loss on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  If the claim is denied, then provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

